DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on 11/30/2017. This action is in response to amendments and remarks filed on 05/17/2022. In the current amendments, claim 1, 4, 5, 6, 8, 11 and 13 are amended. Specification and drawings objection have been withdrawn, 35 U.S.C. 112(b) rejections withdrawn, and the 35 U.S.C. 112(f) interpretation of claims 6 have been overcome on “a motion selector” but the 35 U.S.C. 112(f) interpretation of “a sensor device of an autonomous vehicle” remains. Claims 1-15 are pending and have been examined. 
The present application claims benefits of provisional application 62/429,596 (filed on 12/02/2016).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 6: 
	a sensor device of an autonomous vehicle
Upon a review of the Specification, each of the bolded generic placeholder in the claims above is described in Drawings Fig. 4 and the following paragraph: 
[0052] “the autonomous vehicle 400 may be able to continuously track the salient features of the road via the sensors 410.” (emphasis added)
[0051] “A wide variety of sensors 410 may be employed in the depicted embodiment, including cameras, radar devices, LIDAR (light detection and ranging) devices and the like. In addition to conventional video and/or still cameras, in some embodiment near-infrared cameras and/or depth cameras may be used.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mei et al. (US 9286524 B1) further in view of Liu et al. (“Representation Learning Using Multi-Task Deep Neural Networks for Semantic Classification and Information Retrieval”) and further in view of Badrinarayanan et al. (“SegNet: A Deep Convolutional Encoder-Decoder Architecture for Robust Semantic Pixel-Wise Labelling”).  
Regarding Claim 1:
Mei et al. teaches A system comprising: one or more computing devices each comprising one or more processors and memory, the computing devices implementing a neural network comprising (Column 3 line 22-34 “FIG. 1 is a schematic block diagram of a computing device 100….. A central processing unit (CPU) 102 in the computing device 100 can be a conventional CPU….. A memory 104 in the computing device 100 can be a random access memory device (RAM) or any other suitable type of storage device” and column 5, line 20-25 “FIG. 4 includes a set of example image samples 400(a)-(d) that can be used as inputs for a convolutional neural network” teaches computing device implemented in Memory and central processing unit (processor) with neural network): 
a plurality of neurons configured to perform a plurality of inference tasks including a first inference task and a second inference task (Column 8, line 39-45 “the two Sublayers applied to the fully connected node set 520 are a presence layer 524 and a geometry layer 526… presence of a lane marking can be defined” and column 9, line 11 “the geometry of the lane marking can be defined” teaches neuron networks perform two task geometry of the lane marking (correspond to first inference task) and presence of a lane marking (correspond to second inference task)), 
the neurons organized in a plurality of layers corresponding to stages of inference made by the neural network (Column 5, line 49-52 “FIG. 5 is logical representation of an exemplary multi-tasking convolutional neural network 500 in accordance with the disclosed implementations” teaches the neural network comprising multitasking  network wherein multitasking neural network comprising layer);
a first portion of the neural network comprising a first set of the plurality of layers including a first output layer configured to produce output for the first inference task performed on an input data, wherein the first set of layers includes one or more…..layers used to perform the first inference task (Column 8, line 38-65 “the two Sublayers applied to the fully connected node set 520 are a presence layer 524 and a geometry layer 526. In the presence layer 524, logistic regression 521 is applied. In accordance with the example network 500 described above… presence of a lane marking can be defined…..If the prediction target differs from the classification, the assigned weights are adjusted for subsequent inputs in the back-propagation training process so that the prediction results move closer to the classification results. The loss of the classification/prediction can be computed as an error represented by the negative log-likelihood” teaches presence layer (first portion) of neural network define lane marking (output for the first inference task) performed on subsequent input (input data) wherein presence layer (first portion) use for presence of lane marking define (first inference task)); 
a second portion of the neural network comprising a second set of the plurality of layers including a second output layer configured to produce output for the second inference task performed on the input data, wherein the second set of layers includes one or more other….layers used to perform the second inference task (Column 9, line 5-8 “In the geometry layer 526, the orientation and position of the lane marking segment can be determined. The geometry layer 526 can be a 2-dimensional regression layer 523. In accordance with the example network 500 described above” teaches geometry layer (second portion) of the neural network determined orientation and portion of the lane marking segment (output for second inference task) performed on provided input wherein output produce and not use for presence of lane marking define); 
and a common portion of the neural network comprising a common set of the plurality of layers including an input layer configured to receive the input data, wherein the common set of layers includes one or more convolution layers and produces output that is used to perform the plurality of inference tasks, including the first and the second inference tasks (Column 8, line 31-40 “the two sublayers applied to the fully connected node set 520 are a presence layer 524 and a geometry layer 526. ……..The network 500 can thus be caused to fork into two sublayers, wherein each of the fully connected node sets 520 can have different configurations/weights and can be processed by each of the sublayers separately and in parallel…. the two sublayers applied to the fully connected node set 520 are a presence layer 524 and a geometry layer 526” and Column 10, line 24-26 “FIG. 6 is a logic flowchart depicting a process 600 for detecting lane markings using a convolutional neural network such as the network 500 described above” teaches fully connected node set 520 (common portion) of neural network include nodes (input nodes) and output nodes (output layer) wherein connected node have different weights can be processed by each of the sublayers (perform first and the second interface task) wherein neural network is convolutional neural network). Attorney Docket No.: 1888-29600 / P33579US 1 Page 26 Meyertons, Hood, Kivlin, Kowert & Goetzel, P.C.
Mei doesn’t teach and output produced by the first set of layers is not used for inference tasks other than the first inference task…. and output produced by the second set of layers is not used for inference tasks other than the second inference task.
However, Liu et al. teaches and output produced by the first set of layers is not used for inference tasks other than the first inference task (Page 3, Section 2 Multi-Task Representation Learning “The task t is one of the query classification tasks or web search task, as shown in Figure 1. For query classification, each training sample includes one query and its category label. For web search, each training sample includes query and document list” and Page 3-4 Section 2 Multi-Task Representation Learning “as shown in Algorithm 1. In each iteration, a task t is selected randomly, and the model is updated ac-cording to the task-specific objective”  and Figure 1 teaches model update accordingly to the query classification (first set of layer) and query classification doesn’t use the output of web search task (second set of layer) output)
and output produced by the second set of layers is not used for inference tasks other than the second inference task (Page 3, Section 2 Multi-Task Representation Learning “The task t is one of the query classification tasks or web search task, as shown in Figure 1. For query classification, each training sample includes one query and its category label. For web search, each training sample includes query and document list” and Page 3-4 Section 2 Multi-Task Representation Learning “as shown in Algorithm 1. In each iteration, a task t is selected randomly, and the model is updated ac-cording to the task-specific objective”  and Figure 1 teaches model update accordingly to the web search task (second set of layer) which doesn’t depending on the output of query classification (first set of layer) output);
Mei et al. and Liu et al. are analogous art because they are directed to multi-tasking of the neural network.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, providing a multilayer neural network comprising a plurality of neurons organized in layers… updating first parameters in the first set of layers based at least in part on the first output but not based on the second output; updating second parameters in the second set of layers based at least in part on the second output but not based on the first output; and  updating common parameters of the common set of layers based at least in part on both the first output and the second output as taught by Mei et al. to the disclosed invention of Liu et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “We develop a multi-task DNN for learning representations across multiple tasks, not only leveraging large amounts of cross-task data, but also benefiting from a regularization effect that leads to more general representations to help tasks in new domains. Our multi-task DNN approach combines tasks of multiple-domain classification (for query classification) and information retrieval (ranking for web search), and demonstrates significant gains over strong baselines in a comprehensive set of domain adaptation” and “we observe that MT-DNN performs best. For example, MT-DNN achieves NDCG@1=0.334, outperforming the current state-of-the-art single-task DSSM (0.327) and the classic methods like PLSA (0.308) and BM25 (0.305). This is a statistically significant improvement (p < 0.05) over DSSM and other baselines” (Liu et al. Page 1 Section Abstract, and Page 5 Section 3.2 Result on Accuracy).  
Mei et al. in view of Liu et al. doesn’t teach wherein the first set of layers includes one or more deconvolution layers used to perform the first inference task…. wherein the second set of layers includes one or more other deconvolution layers used to perform the second inference task.
However, Badrinarayanan teaches wherein the first set of layers includes one or more deconvolution layers used to perform the first inference task (3 ARCHITECTURE & Page 2484,  2nd column, 3rd paragraph “Each encoder layer has a corresponding decoder layer and hence the decoder network has 13 layers. The final decoder output is fed to a multi-class soft-max classifier to produce class probabilities for each pixel independently” and Figure 2 teaches decoder layers perform probabilities of pixel (correspond to interface task)wherein each probabilities of pixel produce independently (correspond to the first set of layers is not used for inference tasks other than the first inference task)).
wherein the second set of layers includes one or more other deconvolution layers used to perform the second inference task (3 ARCHITECTURE & Page 2484,  2nd column, 3rd paragraph “Each encoder layer has a corresponding decoder layer and hence the decoder network has 13 layers. The final decoder output is fed to a multi-class soft-max classifier to produce class probabilities for each pixel independently” and Figure 2 teaches decoder layers probabilities of pixel (correspond to interface task) wherein each probabilities of pixel produce independently (correspond to second set of layers is not used for inference tasks other than the second inference task)). 
It would have been obvious to replace each of the non-shared branches of (Mei, Figure 5) Mei with its own decoder of Badrinarayanan to solve two task of Mei. Therefore It would have been obvious to combine Badrinarayanan by Mei et al. to the disclosed invention of Liu et al.


    PNG
    media_image1.png
    341
    739
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    368
    965
    media_image2.png
    Greyscale
 
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “SegNet is composed of a stack of encoders followed by a corresponding decoder stack which feeds into a soft-max classification layer. The decoders help map low resolution feature maps at the output of the encoder stack to full input image size feature maps… Our results show that SegNet achieves state-of-the-art performance even without use of additional cues such as depth, video frames or post-processing with CRF models” and “The qualitative comparisons of SegNet predictions with several well known algorithms (unaries, unaries+CRF) are shown in Fig. 4. The qualitative results show the ability of the SegNet to segment small (cars, pedestrians, bicyclist) classes while producing a smooth segmentation of the overall scene” (Page 1 Section Abstract and Liu et al. Page 6 Section 4. Experiments and Analysis).  

Regarding Claim 2:
Mei et al. in view of Badrinarayanan teaches The system of claim 1, further comprising: 
Liu et al. further teaches a branch portion of the neural network distinct from the common portion, comprising a branch set of the plurality of layers (Page 2-3 Section 2 Multi-Task Representation Learning “Semantic-Representation Layer (l2): This is a shared representation learned across different tasks. this layer maps the letter-trigram inputs into a 300- dimensional vector” and Page 3 Section 2 Multi-Task Representation Learning “Task-Specific Representation (l3): For each task, a nonlinear transformation maps the 300- dimension semantic representation l2 into the 128- dimension task-specific representation” and Figure 1 teaches i3 task specification representation (branch portion) different from the i2: Semantic-Representation (common portion) wherein task specification representation comprising layers), 
wherein the branch set of layers receives as input the output produced by the common portion and produces output that is used by the first portion to perform the first inference task and a third portion of the neural network to perform a third inference task, but not used by the second portion to perform the second inference task (Page 2-3 Section 2 Multi-Task Representation Learning “Semantic-Representation Layer (l2): This is a shared representation learned across different tasks. this layer maps the letter-trigram inputs into a 300- dimensional vector” and Page 3 Section 2 Multi-Task Representation Learning “Task-Specific Representation (l3): For each task, a nonlinear transformation maps the 300- dimension semantic representation l2 into the 128- dimension task-specific representation” and  Page 3 Section Multi-Task Representation Learning “Web Search Output: For the web search task, both the query Q and the document D are mapped into 128-dimension task-specific representations QSq and DSd” and Figure 1 teaches i3 task specification representation qsq (branch portion) receives input from the i2: Semantic-Representation(common portion) wherein i3 task specification representation qsq (branch portion) provide output of P(D1|Q) (first inference task) and P(D2|Q) (third inference task) from the qsq (branch portion) and P(D2|Q) (third inference task)  doesn’t used for the query classification (second inference task)).
Mei et al. and Liu et al. are analogous art because they are directed to multi-tasking of the neural network.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, a branch portion of the neural network distinct from the common portion, comprising a branch set of the plurality of layers, wherein the branch set of layers receives as input the output produced by the common portion and produces output that is used by the first portion to perform the first inference task and a third portion of the neural network to perform a third inference task, but not used by the second portion to perform the second inference task as taught by Liu et al. to the disclosed invention of Mei et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “We develop a multi-task DNN for learning representations across multiple tasks, not only leveraging large amounts of cross-task data, but also benefiting from a regularization effect that leads to more general representations to help tasks in new domains. Our multi-task DNN approach combines tasks of multiple-domain classification (for query classification) and information retrieval (ranking for web search), and demonstrates significant gains over strong baselines in a comprehensive set of domain adaptation” and “we observe that MT-DNN performs best. For example, MT-DNN achieves NDCG@1=0.334, outperforming the current state-of-the-art single-task DSSM (0.327) and the classic methods like PLSA (0.308) and BM25 (0.305). This is a statistically significant improvement (p < 0.05) over DSSM and other baselines” (Liu et al. Page 1 Section Abstract, and Page 5 Section 3.2 Result on Accuracy).  

Regarding Claim 3:
Mei et al. in view of Liu et al. in view of Badrinarayanan teaches The system of claim 1, wherein: 
Mei et al. further teaches the input layer is configured to receive an input image; and the plurality of layers comprises one or more layers that correspond to respective sets of feature maps associated with features extracted from the image (Column 5 line 59-61 “The initial input into the network 500 can be one or more input feature maps 502, each of which can be a sample extracted from the image 300 captured by the cameras 132” teaches input respective one or more feature maps which can be a sample (features) extracted from the image).
Regarding Claim 4:
Mei et al. in view of Liu et al. in view of Badrinarayanan teaches The system of claim 3, wherein: 
Mei et al. further teaches the common set of layers of the common portion detects a presence of edges and corners in the input image (Column 10, line 24-35 “FIG. 6 is a logic flowchart depicting a process 600 for detecting lane markings using a convolutional neural network such as the network 500….a convolutional layer 504 is applied to the input feature map 502, resulting in a set of output feature maps 506…. At step 610, the fully connected node set 520 can be generated containing nodes that include two different sets of connections to upper-layer nodes” and Figure 3 teaches fully connected node set (common portion) comprises convolution layer and  network detect a lane marking); 
the first set of layers of the first portion detects a first type of object in the input image based at least on the presence of edges and corners (Column 8, line 38-45 “the two Sublayers applied to the fully connected node set 520 are a presence layer 524 and a geometry layer 526. In the presence layer 524, logistic regression 521 is applied. In accordance with the example network 500 described above… presence of a lane marking can be defined” and Figure 3 teaches detect precence of lane marking using the input image); 
and the second set of layers of the second portion detects a second type of object in the input image based at least on the presence of edges and corners (Column 9, line 5-8 “In the geometry layer 526, the orientation and position of the lane marking segment can be determined. The geometry layer 526 can be a 2-dimensional regression layer 523. In accordance with the example network 500 described above” teaches detect geometry of lane marking in the).
Regarding Claim 5:
Mei et al. in view of Liu et al. in view of Badrinarayanan teaches The system of claim 3, 
Mei et al. further teaches wherein the neural network is configured to perform the  first inference task comprising an image classification task (Column 8, line 40-56 “In the presence layer 524, logistic regression 521 is applied. In accordance with the example network 500 described above (in which the fully connected node set 520 contains sixteen (16) fully connected nodes at the 5th layer of the network 500), presence of a lane marking can be defined………The network 500 then calculates a classification result determining whether there is or is not a lane marking present” teaches presence layer (first inference task) comprising classification (image classification)), 
and perform the second inference task comprising an image segmentation task (Column 9, Page 5-10 “In the geometry layer 526, the orientation and position of the lane marking segment can be determined” teaches geometry layer (second inference task) comprising lane marking segment (image segmentation task)).  
Regarding Claim 6:
Mei et al. in view of Liu et al. in view of Badrinarayanan teaches The system of claim 3, further comprising: 
Mei et al. further teaches a sensor device of an autonomous vehicle configured to capture images of road scenes (column 4, line 7-22 “optical sensors 130 such as cam-eras132 can capture image data using charge coupled devices (CCD)…… Using the various sensors 130 associated with the vehicle 200, the com-puting device 100 can detect road conditions” teaches optical sensor (sensor) of a vehicle (autonomous vehicle) capture image of road conditions ); 
and Attorney Docket No.: 1888-29600 / P33579US 1 Page 27 Meyertons, Hood, Kivlin, Kowert & Goetzel, P.C. a motion selector implemented by a computing device of the autonomous vehicle configured to receive outputs of the first and second inference tasks produced by the neural network (column 8, line 40-45 “In the presence layer 524, logistic regression 521 is applied. In accordance with the example network 500 described above (in which the fully connected node set 520 contains sixteen (16) fully connected nodes at the 5th layer of the network 500), presence of a lane marking can be defined” and Column 9, line 5-6 “In the geometry layer 526, the orientation and position of the lane marking segment can be determined” and column 3 line 63-66 “The stability control system 124 can activate brakes or motors to one or more of the vehicle's wheels to maintain the stability of the vehicle” teaches output provided from present layer (second inference task) and geometry layer (first inference task) and control system (motion selector) to use the output) 
and generate control directives to a motion control subsystem of the autonomous vehicle based at least in part on the outputs of the first and second inference tasks (column 8, line 40-45 “In the presence layer 524, logistic regression 521 is applied. In accordance with the example network 500 described above (in which the fully connected node set 520 contains sixteen (16) fully connected nodes at the 5th layer of the network 500), presence of a lane marking can be defined” and Column 9, line 5-6 “In the geometry layer 526, the orientation and position of the lane marking segment can be determined” and column 3 line 63-66 “The stability control system 124 can activate brakes or motors to one or more of the vehicle's wheels to maintain the stability of the vehicle” teaches the control system (motion system) provide controlling using output from present layer (second inference task) and geometry layer (first inference task)); 
and wherein the neural network receives the images captured by the sensor device and performs the first and second inference tasks on the received images (Column 4 ,line 7-9 “optical sensors 130 such as cam-eras132 can capture image data using charge coupled devices (CCD)” Column 9, line 45-49 “the two sublayers (i.e., the presence layer 524 and the geometry layer 526). In the sublayers, two distinct sets of neurons can be used to interpret the image descriptors in accordance with each sublayer's respective task, as described” teaches optical sensor (sensor) capture image and sublayers (first and second inference task) use image for image descriptors).  
Regarding Claim 7:
Mei et al. in view of Liu et al. in view of Badrinarayanan teaches The system of claim 6, 
Mei et al. further teaches wherein the neural network is configured to produce an output of the first or second inference task (Column 8, line 38-45“the two sublayers applied to the fully connected node set 520 are a presence layer 524 and a geometry layer 526. In the presence layer 524…… presence of a lane marking can be defined” and Column 9, line 5-11 “In the geometry layer 526, the orientation and position of the lane marking segment can be determined…… the geometry of the lane marking can be defined” teaches neural network output of the produce presence layer (first inference task) and geometry layer (second inference task)), the output indicating a feature of the received image selected from the group consisting of a vehicle……a road segment, or a lane (Column 4, line 15-20 “Using the various sensors 130 associated with the vehicle 200, the computing device 100 can detect vehicle speed, vehicle direction, vehicle acceleration, vehicle rotation, vehicle location, environmental weather conditions, traffic conditions, and road conditions” teaches sensor detect vehicle rotation, direction, speed (vehicle), road condition (road segment or lane segment)).  
Badrinarayanan further teaches a pedestrian (Page 6, Section 4. Experiments and Analysis “The qualitative results show the ability of the SegNet to segment small (cars, pedestrians, bicyclist) classes while producing a smooth segmentation of the overall scene” and Figure 4 teaches image take as test sample producing a smooth segmentations (outcome) in the group of pedestrian).
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, a pedestrian as taught by Badrinarayanan et al. to the disclosed invention of Mei et al. in view of Liu et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “SegNet is composed of a stack of encoders followed by a corresponding decoder stack which feeds into a soft-max classification layer. The decoders help map low resolution feature maps at the output of the encoder stack to full input image size feature maps… Our results show that SegNet achieves state-of-the-art performance even without use of additional cues such as depth, video frames or post-processing with CRF models” and “The qualitative comparisons of SegNet predictions with several well known algorithms (unaries, unaries+CRF) are shown in Fig. 4. The qualitative results show the ability of the SegNet to segment small (cars, pedestrians, bicyclist) classes while producing a smooth segmentation of the overall scene” (Page 1 Section Abstract and Liu et al. Page 6 Section 4. Experiments and Analysis).  
Regarding Claim 8:
Mei et al. teaches A computer implemented method comprising (Column 3 line 22-34 “FIG. 1 is a schematic block diagram of a computing device 100….. A central processing unit (CPU) 102 in the computing device 100 can be a conventional CPU” teaches implementation of central processing unit (computer)): 
generating a common output by a common set of layers in the neural network, wherein the common set of layers includes the input layer and one or more convolution layers (Column 8, line 31-40 “the two sublayers applied to the fully connected node set 520 are a presence layer 524 and a geometry layer 526. ……..The network 500 can thus be caused to fork into two sublayers, wherein each of the fully connected node sets 520 can have different configurations/weights and can be processed by each of the sublayers separately and in parallel…. the two sublayers applied to the fully connected node set 520 are a presence layer 524 and a geometry layer 526” and column 7 lines 41-42 “The network 500 can include any number of convolution layers 504”teaches fully connected node set 520 (common portion) of neural network provide output wherein network include convolution layers ); 
generating a first output associated with a first inference task by a first set of layers in the neural network based at least in part on the common output, wherein the first set of layers includes one or more….layers not used for inference tasks other than the first inference task (Column 8, line 38-65 “the two Sublayers applied to the fully connected node set 520 are a presence layer 524 and a geometry layer 526. In the presence layer 524, logistic regression 521 is applied. In accordance with the example network 500 described above… presence of a lane marking can be defined…..If the prediction target differs from the classification, the assigned weights are adjusted for subsequent inputs in the back-propagation training process so that the prediction results move closer to the classification results. The loss of the classification/prediction can be computed as an error represented by the negative log-likelihood” teaches presence layer (first portion) of neural network define lane marking (output for the first inference task) performed on subsequent input (input data) wherein presence layer (first portion) use for presence of lane marking define (first inference task) and not for geometry lane marking segment (output for second inference task));
and generating a second output associated with a second inference task by a second set of layers in the neural network based at least in part on the common output, wherein the second set of layers includes one or more other…..layers not used for inference tasks other than the second inference task (Column 9, line 5-8 “In the geometry layer 526, the orientation and position of the lane marking segment can be determined. The geometry layer 526 can be a 2-dimensional regression layer 523. In accordance with the example network 500 described above” teaches geometry layer (second portion) of the neural network determined orientation and portion of the lane marking segment (output for second inference task) performed on provided input wherein output produce and not use for presence of lane marking define); 
wherein the first inference task is not performed using the second set of layers, and the second inference task is not performed using the first set of layers, and the first Attorney Docket No.: 1888-29600 / P33579US 1 Page 28 Meyertons, Hood, Kivlin, Kowert & Goetzel, P.C. inference task and the second inference task are performed in single pass of the neural network (Column 8, line 31-35 “The network 500 can thus be caused to fork into two sublayers, wherein each of the fully connected node sets 520 can have different configurations/weights and can be processed by each of the sublayers separately and in parallel” teaches two sublayers (first and second inference task) performed separately and parallel).  
Mei et al. doesn’t teach receiving an input data at an input layer of a multilayer neural network comprising a plurality of layers of neurons, each layer corresponding to an inference stage of the neural network.
However, Liu et al. teaches receiving an input data at an input layer of a multilayer neural network comprising a plurality of layers of neurons, each layer corresponding to an inference stage of the neural network (Column 2, Section 2 Multi-Task Representation Learning “The architecture of our multi-task DNN model is shown in Figure 1. The lower layers are shared across different tasks, whereas the top layers represent task-specific outputs. Importantly, the input X (either a query or document), initially represented as a bag of words, is mapped to a vector (l2) of dimension 300” teaches the neural network comprising lower and top layers (multilayer) wherein input X is mapped to a vector I2 (input layer) and lower and upper layers (each layers) shared different tasks (inference stage) of neural network);
Mei et al.  and Liu et al. are analogous art because they are directed to multi-tasking of the neural network.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, receiving an input data at an input layer of a multilayer neural network comprising a plurality of layers of neurons, each layer corresponding to an inference stage of the neural network as taught by Mei et al. to the disclosed invention of Liu et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “We develop a multi-task DNN for learning representations across multiple tasks, not only leveraging large amounts of cross-task data, but also benefiting from a regularization effect that leads to more general representations to help tasks in new domains. Our multi-task DNN approach combines tasks of multiple-domain classification (for query classification) and information retrieval (ranking for web search), and demonstrates significant gains over strong baselines in a comprehensive set of domain adaptation” and “we observe that MT-DNN performs best. For example, MT-DNN achieves NDCG@1=0.334, outperforming the current state-of-the-art single-task DSSM (0.327) and the classic methods like PLSA (0.308) and BM25 (0.305). This is a statistically significant improvement (p < 0.05) over DSSM and other baselines” (Liu et al. Page 1 Section Abstract, and Page 5 Section 3.2 Result on Accuracy).  
Mei et al. in view of Liu et al. does not teaches deconvolution layers.
however, Badrinarayanan teaches wherein the first set of layers includes one or more deconvolution layers used to perform the first inference task and output produced by the first set of layers is not used for inference tasks other than the first inference task (3 ARCHITECTURE & Page 2484,  2nd column, 3rd paragraph “Each encoder layer has a corresponding decoder layer and hence the decoder network has 13 layers. The final decoder output is fed to a multi-class soft-max classifier to produce class probabilities for each pixel independently” and Figure 2 teaches decoder layers perform probabilities of pixel (correspond to interface task)wherein each probabilities of pixel produce independently (correspond to the first set of layers is not used for inference tasks other than the first inference task)).
wherein the second set of layers includes one or more other deconvolution layers used to perform the second inference task and output produced by the second set of layers is not used for inference tasks other than the second inference task (3 ARCHITECTURE & Page 2484,  2nd column, 3rd paragraph “Each encoder layer has a corresponding decoder layer and hence the decoder network has 13 layers. The final decoder output is fed to a multi-class soft-max classifier to produce class probabilities for each pixel independently” and Figure 2 teaches decoder layers probabilities of pixel (correspond to interface task) wherein each probabilities of pixel produce independently (correspond to second set of layers is not used for inference tasks other than the second inference task)). 
Mei et al., Liu et al. and Badrinarayanan et al. are analogous art because image segmentation for autonomous vehicle.
It would have been obvious to replace the non-shared branches of (Mei, Figure 5) Mei with own decoder of Badrinarayanan to solve two task of Mei. Therefore It would have been obvious to combine Badrinarayanan by Mei et al. to the disclosed invention of Liu et al.


    PNG
    media_image1.png
    341
    739
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    368
    965
    media_image2.png
    Greyscale
 
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “SegNet is composed of a stack of encoders followed by a corresponding decoder stack which feeds into a soft-max classification layer. The decoders help map low resolution feature maps at the output of the encoder stack to full input image size feature maps… Our results show that SegNet achieves state-of-the-art performance even without use of additional cues such as depth, video frames or post-processing with CRF models” and “The qualitative comparisons of SegNet predictions with several well known algorithms (unaries, unaries+CRF) are shown in Fig. 4. The qualitative results show the ability of the SegNet to segment small (cars, pedestrians, bicyclist) classes while producing a smooth segmentation of the overall scene” (Page 1 Section Abstract and Liu et al. Page 6 Section 4. Experiments and Analysis).  
Regarding Claim 9:
Mei et al. in view of Liu et al. in view of Badrinarayanan teaches The computer implemented method of claim 8,
Mei et al. further teaches wherein: receiving the input data comprises receiving an input image (Column 5 line 59-61 “The initial input into the network 500 can be one or more input feature maps 502, each of which can be a sample extracted from the image 300 captured by the cameras 132” teaches input receive as image).; and generating the common output comprises generating one or more convolved feature maps associated with one or more respective features extracted from the input image (Column 10, line 30-35 “a convolutional layer 504 is applied to the input feature map 502, resulting in a set of output feature maps 506…. At step 610, the fully connected node set 520 can be generated containing nodes that include two different sets of connections to upper-layer nodes” teaches fully connected node set (common portion) output comprising convolution layer resulting feature map form the input feature map (input image));
Badrinarayanan et al. further teaches and generating the first output comprises generating one or more deconvolved feature maps associated with respective ones of the one or more convolved feature maps (Page 2 Figure 1 “A 4 layer SegNet which takes in an RGB input image and performs feed-forward computation to obtain pixel-wise labelling. A stack of feature encoders is followed by a corresponding decoders” teaches generating decoders (deconvolved) feature respect to encoders (convolved) feature).  
Mei et al., Liu et al. and Badrinarayanan et al. are analogous art because image segmentation for autonomous vehicle.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, and generating the first output comprises generating one or more deconvolved feature maps associated with respective ones of the one or more convolved feature maps as taught by Badrinarayanan et al. to the disclosed invention of Mei et al. in view of Liu et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “SegNet is composed of a stack of encoders followed by a corresponding decoder stack which feeds into a soft-max classification layer. The decoders help map low resolution feature maps at the output of the encoder stack to full input image size feature maps… Our results show that SegNet achieves state-of-the-art performance even without use of additional cues such as depth, video frames or post-processing with CRF models” and “The qualitative comparisons of SegNet predictions with several well known algorithms (unaries, unaries+CRF) are shown in Fig. 4. The qualitative results show the ability of the SegNet to segment small (cars, pedestrians, bicyclist) classes while producing a smooth segmentation of the overall scene” (Page 1 Section Abstract and Liu et al. Page 6 Section 4. Experiments and Analysis).  
Regarding Claim 10:
Mei et al., in view of Liu et al. and further in view of Badrinarayanan et al. The computer implemented method of claim 9, 
Mei et al. further teaches wherein: generating the first output comprises performing an image classification task (Column 8, line 40-56 “In the presence layer 524, logistic regression 521 is applied. In accordance with the example network 500 described above (in which the fully connected node set 520 contains sixteen (16) fully connected nodes at the 5th layer of the network 500), presence of a lane marking can be defined………The network 500 then calculates a classification result determining whether there is or is not a lane marking present” teaches presence layer (first inference task) comprising classification (image classification)); and generating the second output comprises performing an image segmentation task (Column 9, Page 5-10 “In the geometry layer 526, the orientation and position of the lane marking segment can be determined” teaches geometry layer (second inference task) comprising lane marking segment (image segmentation task))..  
Regarding Claim 11:
Mei et al., in view of Liu et al. and further in view of Badrinarayanan et al. The computer implemented method of claim 9, 
Mei et al. further teaches wherein: receiving the input image comprises capturing the input image using a sensor device on an autonomous vehicle, the input image comprising an image of a road scene (column 4, line 7-22 “optical sensors 130 such as cam-eras132 can capture image data using charge coupled devices (CCD)…… Using the various sensors 130 associated with the vehicle 200, the com-puting device 100 can detect road conditions” teaches optical sensor (sensor) of a vehicle (autonomous vehicle) capture image of road conditions); 
and generating the first output comprises generating an output indicating a first road feature in the input image; generating the second output comprises generating an output indicating a second road feature in the input image (Column 10, line 45-50 “the two sublayers (i.e., the presence layer 524 and the geometry layer 526). In the sublayers, two distinct sets of neurons can be used to interpret the image descriptors in accordance with each sublayer's respective task, as described” teaches an output receive from two sublayers (first and second output) according each sublayer respective task of image descriptors); 
and further comprising: Attorney Docket No.: 1888-29600 / P33579US 1 Page 29 Meyertons, Hood, Kivlin, Kowert & Goetzel, P.C. generating, by a motion selector implemented by a computing device of the autonomous vehicle, one or more control directives to a motion control subsystem of the autonomous vehicle that controls movement of the autonomous vehicle (column 8, line 40-45 “In the presence layer 524, logistic regression 521 is applied. In accordance with the example network 500 described above (in which the fully connected node set 520 contains sixteen (16) fully connected nodes at the 5th layer of the network 500), presence of a lane marking can be defined” and Column 9, line 5-6 “In the geometry layer 526, the orientation and position of the lane marking segment can be determined” and column 3 line 63-66 “The stability control system 124 can activate brakes or motors to one or more of the vehicle's wheels to maintain the stability of the vehicle” teaches the control system (motion system) provide controlling using output for controlling device). 
Regarding Claim 12:
Mei et al., in view of Liu et al. and further in view of Badrinarayanan et al. The computer implemented method of claim 11, 
wherein generating the first output or generating the second output comprises generating an indication of a road feature in the input image selected from the group consisting of a vehicle, a road segment, or a lane (Column 8, line 38-45“the two sublayers applied to the fully connected node set 520 are a presence layer 524 and a geometry layer 526. In the presence layer 524…… presence of a lane marking can be defined” and Column 9, line 5-11 “In the geometry layer 526, the orientation and position of the lane marking segment can be determined…… the geometry of the lane marking can be defined” and Column 4, line 15-20 “Using the various sensors 130 associated with the vehicle 200, the computing device 100 can detect vehicle speed, vehicle direction, vehicle acceleration, vehicle rotation, vehicle location, environmental weather conditions, traffic conditions, and road conditions” teaches sensor detect vehicle rotation, direction, speed (vehicle), road condition (road segment or lane segment)).
Badrinarayanan et al. further teaches a pedestrian (Page 6, Section 4. Experiments and Analysis “The qualitative results show the ability of the SegNet to segment small (cars, pedestrians, bicyclist) classes while producing a smooth segmentation of the overall scene” and Figure 4 teaches image take as test sample producing a smooth segmentations (outcome) in the group of pedestrian)).
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, a pedestrian as taught by Badrinarayanan et al. to the disclosed invention of Mei et al. in view of Liu et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “SegNet is composed of a stack of encoders followed by a corresponding decoder stack which feeds into a soft-max classification layer. The decoders help map low resolution feature maps at the output of the encoder stack to full input image size feature maps… Our results show that SegNet achieves state-of-the-art performance even without use of additional cues such as depth, video frames or post-processing with CRF models” and “The qualitative comparisons of SegNet predictions with several well known algorithms (unaries, unaries+CRF) are shown in Fig. 4. The qualitative results show the ability of the SegNet to segment small (cars, pedestrians, bicyclist) classes while producing a smooth segmentation of the overall scene” (Page 1 Section Abstract and Liu et al. Page 6 Section 4. Experiments and Analysis).  
Regarding Claim 13:
Mei et al. teaches A method comprising:…. 
(a) a first set of layers that includes one or more….layers used for a first inference task, the first set of layers generating output for the first inference task (Column 8, line 38-65 “the two Sublayers applied to the fully connected node set 520 are a presence layer 524 and a geometry layer 526. In the presence layer 524, logistic regression 521 is applied. In accordance with the example network 500 described above… presence of a lane marking can be defined…..If the prediction target differs from the classification, the assigned weights are adjusted for subsequent inputs in the back-propagation training process so that the prediction results move closer to the classification results. The loss of the classification/prediction can be computed as an error represented by the negative log-likelihood” teaches presence layer (first portion) of neural network define lane marking (output for the first inference task)), 
(b) a second set of layers that includes one or more other….layers used for a second inference task (Column 9, line 5-8 “In the geometry layer 526, the orientation and position of the lane marking segment can be determined. The geometry layer 526 can be a 2-dimensional regression layer 523. In accordance with the example network 500 described above” teaches geometry layer (second portion) of the neural network determined orientation and portion of the lane marking segment (output for second inference task)), 
and (c) a common set of layers that includes one or more convolution layers, the common set of layers generating output for both the first and second inference tasks (Column 8, line 31-40 “the two sublayers applied to the fully connected node set 520 are a presence layer 524 and a geometry layer 526. ……..The network 500 can thus be caused to fork into two sublayers, wherein each of the fully connected node sets 520 can have different configurations/weights and can be processed by each of the sublayers separately and in parallel…. the two sublayers applied to the fully connected node set 520 are a presence layer 524 and a geometry layer 526” and Column 7 lines 42-43 “The network 500 can include any number of convolution layers 504” teaches fully connected node set 520 (common set of layer) have different weights  (Output) can be processed for each of the sublayers (first and the second interface task)); 
feeding a training data sample to the neural network (Column 10 line 34-40 “more levels comprising rounds of convolutional layers and max-pooling layers can be applied to the data at this point. At step 610, the fully connected node set 520 can be generated containing nodes that include two different sets of connections to upper-layer nodes” teaches data applied to layer (neural network)),
the training data sample annotated with first ground truth labels for the first inference task and second ground truth labels for the second inference task (Column 7, line 64-67 “the last max-pooling layer (in this example, the second max-pooling layer 516), the data can be processed with a fully connected layer which acts as a perceptron to integrate all the previously processed information” and Column 8, line 30-34 “The network 500 can thus be caused to fork into two sublayers, wherein each of the fully connected node sets 520 can have different configurations/weights and can be processed by each of the sublayers separately and in parallel” feature map (training data sample) feed into neural network wherein each sublayers (first and second inference task) have different configuration/weights (first and second ground truth labels)); 
generating, by the neural network, first output for the first inference task and second output for the second inference task from the training data sample (Column 8, line 38-65 “the two Sublayers applied to the fully connected node set 520 are a presence layer 524 and a geometry layer 526. In the presence layer 524, logistic regression 521 is applied. In accordance with the example network 500 described above… presence of a lane marking can be defined” and Column 9, line 5-8 “In the geometry layer 526, the orientation and position of the lane marking segment can be determined. The geometry layer 526 can be a 2-dimensional regression layer 523. In accordance with the example network 500 described above” teaches in neural network presence layer (first set of layer) define lane marking (first output) and geometry layer (second inference ) determined orientation and portion of the lane marking segment (second output) based on the connected node set output (training sample)); 
Mei et al. doesn’t teach providing a multilayer neural network comprising a plurality of neurons organized in layers….. and not for inference tasks other than the first inference task…… and not for inference tasks other than the second inference task…..updating first parameters in the first set of layers based at least in part on the first output but not based on the second output; updating second parameters in the second set of layers based at least in part on the second output but not based on the first output; and Attorney Docket No.: 1888-29600 / P33579US 1 Page 30 Meyertons, Hood, Kivlin, Kowert & Goetzel, P.C. updating common parameters of the common set of layers based at least in part on both the first output and the second output.  
However, Liu et al. teaches providing a multilayer neural network comprising a plurality of neurons organized in layers (Column 2, Section 2 Multi-Task Representation Learning “The architecture of our multi-task DNN model is shown in Figure 1. The lower layers are shared across different tasks, whereas the top layers represent task-specific outputs. Importantly, the input X (either a query or document), initially represented as a bag of words, is mapped to a vector (l2) of dimension 300” teaches lower and top layers (multilayers) network comprising layers).
and not for inference tasks other than the first inference task (Page 3, Section 2 Multi-Task Representation Learning “The task t is one of the query classification tasks or web search task, as shown in Figure 1. For query classification, each training sample includes one query and its category label. For web search, each training sample includes query and document list” and Page 3-4 Section 2 Multi-Task Representation Learning “as shown in Algorithm 1. In each iteration, a task t is selected randomly, and the model is updated ac-cording to the task-specific objective”  and Figure 1 teaches model update accordingly to the query classification (first set of layer) and query classification doesn’t use the output of web search task (second set of layer) output)
and not for inference tasks other than the second inference task (Page 3, Section 2 Multi-Task Representation Learning “The task t is one of the query classification tasks or web search task, as shown in Figure 1. For query classification, each training sample includes one query and its category label. For web search, each training sample includes query and document list” and Page 3-4 Section 2 Multi-Task Representation Learning “as shown in Algorithm 1. In each iteration, a task t is selected randomly, and the model is updated ac-cording to the task-specific objective”  and Figure 1 teaches model update accordingly to the web search task (second set of layer) which doesn’t depending on the output of query classification (first set of layer) output)
updating first parameters in the first set of layers based at least in part on the first output but not based on the second output (Page 3, Section 2 Multi-Task Representation Learning “The task t is one of the query classification tasks or web search task, as shown in Figure 1. For query classification, each training sample includes one query and its category label. For web search, each training sample includes query and document list” and Page 3-4 Section 2 Multi-Task Representation Learning “as shown in Algorithm 1. In each iteration, a task t is selected randomly, and the model is updated ac-cording to the task-specific objective”  and Figure 1 teaches model update accordingly to the query classification (first set of layer) and query classification doesn’t use the output of web search task (second set of layer) output); 
updating second parameters in the second set of layers based at least in part on the second output but not based on the first output (Page 3, Section 2 Multi-Task Representation Learning “The task t is one of the query classification tasks or web search task, as shown in Figure 1. For query classification, each training sample includes one query and its category label. For web search, each training sample includes query and document list” and Page 3-4 Section 2 Multi-Task Representation Learning “as shown in Algorithm 1. In each iteration, a task t is selected randomly, and the model is updated ac-cording to the task-specific objective”  and Figure 1 teaches model update accordingly to the web search task (second set of layer) which doesn’t depending on the output of query classification (first set of layer) output); 
and Attorney Docket No.: 1888-29600 / P33579US 1 Page 30 Meyertons, Hood, Kivlin, Kowert & Goetzel, P.C. updating common parameters of the common set of layers based at least in part on both the first output and the second output (Page 3-4 Section 2 Multi-Task Representation Learning  “In each iteration, a task t is selected randomly, and the model is updated ac-cording to the task-specific objective. This approximately optimizes the sum of all multi-task objectives” teaches model (common parameters) updated using task specific objective (first and second output)).  
Mei et al. and Liu et al. are analogous art because they are directed to multi-tasking of the neural network.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, providing a multilayer neural network comprising a plurality of neurons organized in layers… updating first parameters in the first set of layers based at least in part on the first output but not based on the second output; updating second parameters in the second set of layers based at least in part on the second output but not based on the first output; and Attorney Docket No.: 1888-29600 / P33579US 1 Page 30 Meyertons, Hood, Kivlin, Kowert & Goetzel, P.C. updating common parameters of the common set of layers based at least in part on both the first output and the second output as taught by Liu et al. to the disclosed invention of Mei et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “We develop a multi-task DNN for learning representations across multiple tasks, not only leveraging large amounts of cross-task data, but also benefiting from a regularization effect that leads to more general representations to help tasks in new domains. Our multi-task DNN approach combines tasks of multiple-domain classification (for query classification) and information retrieval (ranking for web search), and demonstrates significant gains over strong baselines in a comprehensive set of domain adaptation” and “we observe that MT-DNN performs best. For example, MT-DNN achieves NDCG@1=0.334, outperforming the current state-of-the-art single-task DSSM (0.327) and the classic methods like PLSA (0.308) and BM25 (0.305). This is a statistically significant improvement (p < 0.05) over DSSM and other baselines” (Liu et al. Page 1 Section Abstract, and Page 5 Section 3.2 Result on Accuracy).  
Mei et al. in view of Liu et al doesn’t teach (a) a first set of layers that includes one or more deconvolution layers used for a first inference task……..(b) a second set of layers that includes one or more other deconvolution layers used for a second inference task. 

however, Badrinarayanan teaches (a) a first set of layers that includes one or more deconvolution layers used for a first inference task (3 ARCHITECTURE & Page 2484,  2nd column, 3rd paragraph “Each encoder layer has a corresponding decoder layer and hence the decoder network has 13 layers. The final decoder output is fed to a multi-class soft-max classifier to produce class probabilities for each pixel independently” and Figure 2 teaches decoder layers perform probabilities of pixel (correspond to interface task)wherein each probabilities of pixel produce independently (correspond to the first set of layers is not used for inference tasks other than the first inference task)).
(b) a second set of layers that includes one or more other deconvolution layers used for a second inference task (3 ARCHITECTURE & Page 2484,  2nd column, 3rd paragraph “Each encoder layer has a corresponding decoder layer and hence the decoder network has 13 layers. The final decoder output is fed to a multi-class soft-max classifier to produce class probabilities for each pixel independently” and Figure 2 teaches decoder layers probabilities of pixel (correspond to interface task) wherein each probabilities of pixel produce independently (correspond to second set of layers is not used for inference tasks other than the second inference task)). 
Mei et al., Liu et al. and Badrinarayanan et al. are analogous art because image segmentation for autonomous vehicle.
It would have been obvious to replace the non-shared branches of (Mei, Figure 5) Mei with own decoder of Badrinarayanan to solve two task of Mei. Therefore It would have been obvious to combine Badrinarayanan by Mei et al. to the disclosed invention of Liu et al.


    PNG
    media_image1.png
    341
    739
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    368
    965
    media_image2.png
    Greyscale
 
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “SegNet is composed of a stack of encoders followed by a corresponding decoder stack which feeds into a soft-max classification layer. The decoders help map low resolution feature maps at the output of the encoder stack to full input image size feature maps… Our results show that SegNet achieves state-of-the-art performance even without use of additional cues such as depth, video frames or post-processing with CRF models” and “The qualitative comparisons of SegNet predictions with several well known algorithms (unaries, unaries+CRF) are shown in Fig. 4. The qualitative results show the ability of the SegNet to segment small (cars, pedestrians, bicyclist) classes while producing a smooth segmentation of the overall scene” (Page 1 Section Abstract and Liu et al. Page 6 Section 4. Experiments and Analysis).  
Regarding Claim 14:
Mei et al. in view of Liu et al. further in view of Badrinarayanan et al. teaches The method of claim 13, further comprising:
Mei et al. further teaches feeding a second training data sample to the neural network, the second training data sample annotated with ground truth labels for the first inference task but not ground truth labels for the second inference task (Column 7, line 64-67 “the last max-pooling layer (in this example, the second max-pooling layer 516), the data can be processed with a fully connected layer which acts as a perceptron to integrate all the previously processed information” and Column 8, line 30-34 “The network 500 can thus be caused to fork into two sublayers, wherein each of the fully connected node sets 520 can have different configurations/weights and can be processed by each of the sublayers separately and in parallel” feature map (training data sample) feed into neural network wherein each sublayers (first and second inference task) have different configuration/weights (first and second ground truth labels)); generating, by the neural network, an output for the first inference task from the second training data sample (Column 10, line 33-46“At step 608, a max-pooling layer 508 is applied to the output feature maps 506, resulting in downsampled feature maps 510….. at step 612, the presence layer 524 and the geometry layer 526 are applied to each one of the fully connected node sets 520, respectively. At step 614, a determination is made in the presence layer 524 as to whether a lane marking exists” teaches apply feature maps (second training data sample) to presence layer (first inference task) to receive if lane marking exists (output)); updating the first parameters based at least in part on the output for the first inference task (Column 10, line 42-46“at step 612, the presence layer 524 and the geometry layer 526 are applied to each one of the fully connected node sets 520, respectively. At step 614, a determination is made in the presence layer 524 as to whether a lane marking exists” teaches output receive from the presence layer (first inference task) to training (updating)network); and refraining from updating the second parameters based at least in part on the signal (Column 10, line 46-51“At step 616, the geometry layer 526 is applied to the other fully connected node set 520 to determine the orientation and position of the lane marking only if the presence layer 524 returned an affirmative prediction (i.e., that a lane marking exists)” teaches geometry layer (second parameter) provide output based on position of the lane marking (signal)).  
Badrinarayanan et al. further teaches generating a signal based at least in part on a determination that the second training data sample is not annotated with ground truth labels for the second inference task (Page 4, Section 3.1. Training the SegNet “The difference to our approach is (i) the objective is unsupervised, (ii) there is no encoder to learn a feed-forward representation thus requiring an optimization step during test time to produce features for recog-nition. We successively add deeper encoder-decoder pairs and train them while holding the preceeding pair’s weights fixed. In total, we use 4 layer networks, i.e., 4 encoders and 4 decoders in our experiments.” teaches training is unsupervised training therefore data is unlabeled data for the layer network (second inference task);
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, generating a signal based at least in part on a determination that the second training data sample is not annotated with ground truth labels for the second inference task as taught by Badrinarayanan et al. to the disclosed invention of Mei et al. in view of Liu et al..
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “SegNet is composed of a stack of encoders followed by a corresponding decoder stack which feeds into a soft-max classification layer. The decoders help map low resolution feature maps at the output of the encoder stack to full input image size feature maps… Our results show that SegNet achieves state-of-the-art performance even without use of additional cues such as depth, video frames or post-processing with CRF models” and “The qualitative comparisons of SegNet predictions with several well known algorithms (unaries, unaries+CRF) are shown in Fig. 4. The qualitative results show the ability of the SegNet to segment small (cars, pedestrians, bicyclist) classes while producing a smooth segmentation of the overall scene” (Page 1 Section Abstract and Liu et al. Page 6 Section 4. Experiments and Analysis).  
Regarding Claim 15:
Mei et al. in view of Liu et al. further in view of Badrinarayanan et al. teaches The method of claim 13, 
Mei et al. further teaches the first value being based at least in part on the first output and a first weight coefficient associated with the first inference task, and the second value being based at least in part on the second output and a second weight coefficient associated with the second inference task (Column 8, line 31-45 “the two sublayers applied to the fully connected node set 520 are a presence layer 524 and a geometry layer 526. ……..The network 500 can thus be caused to fork into two sublayers, wherein each of the fully connected node sets 520 can have different configurations/weights and can be processed by each of the sublayers separately and in parallel….In the presence layer 524… presence of a lane marking can be defined” and Column 9, line 5-8 “In the geometry layer 526, the orientation and position of the lane marking segment can be determined” teaches presence layer (first inference task) provide presence of a lane marking (first value) based on weight (first weight) and geometry layer (second inference task) provide orientation and position of the lane marking segment (second value) based on weight (second weight)).
Liu et al  further teaches wherein updating the common parameters for the common set of layers comprises combining a first value and a second value (Page 3-4 Section 2 Multi-Task Representation Learning  “In each iteration, a task t is selected randomly, and the model is updated ac-cording to the task-specific objective. This approximately optimizes the sum of all multi-task objectives” teaches model (common parameters) updated using task specific objective (first and second output)),
Mei et al.  and Liu et al. are analogous art because they are directed to multi-tasking of the neural network.  
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate, further teaches wherein updating the common parameters for the common set of layers comprises combining a first value and a second value as taught by Mei et al. to the disclosed invention of Liu et al.
One of ordinary skill in the arts would have been motivated to make this modification because of the following, “We develop a multi-task DNN for learning representations across multiple tasks, not only leveraging large amounts of cross-task data, but also benefiting from a regularization effect that leads to more general representations to help tasks in new domains. Our multi-task DNN approach combines tasks of multiple-domain classification (for query classification) and information retrieval (ranking for web search), and demonstrates significant gains over strong baselines in a comprehensive set of domain adaptation” and “we observe that MT-DNN performs best. For example, MT-DNN achieves NDCG@1=0.334, outperforming the current state-of-the-art single-task DSSM (0.327) and the classic methods like PLSA (0.308) and BM25 (0.305). This is a statistically significant improvement (p < 0.05) over DSSM and other baselines” (Liu et al. Page 1 Section Abstract, and Page 5 Section 3.2 Result on Accuracy).  
Response to Arguments
Applicant's arguments filed 05/17/2022 with respect to 35 U.S.C. §103 rejection to claims 1 have been fully considered but they are not persuasive. 
Applicant asserts “The network includes a sequence of "decoders," which are referred to as deconvolution layers. Id. at Fig. 1, page 4. However, as shown in Figure 1, the SegNet network implements a single "stack" of layers to perform a single task. Id. at Fig. 1-6. Thus, SegNet does not have one set of deconvolution layers that is used to perform a first inference task and not any other inference tasks, and another set of deconvolution layers that is used to perform a second inference task and not any other inference tasks, in the manner recited” (Remarks Pg. 14).
Examiner Response: 
The examiner respectfully disagrees. As discussed in the rejection above, the limitation in claim 1 of deconvolution layers is taught by Badrinarayanan et al. in figure 1. In the combination of references, two different decoders of Badrinarayanan, one for each of the two different branches of Mei (Badrinarayanan, Fig. 1) are used, and the encoder is the shared branch of Mei. Therefore, Badrinarayanan does not perform two different task but doing two tasks requires different decoders for each task for the result. 
Applicant's arguments filed 05/17/2022 with respect to 35 U.S.C. §103 rejection to claims 8 have been fully considered but they are not persuasive. 
Applicant asserts “For reasons similar to those discussed in connection with claim 1, the cited references do not teach or suggest these features. As discussed, Badrinarayanan describes a convolutional neural network that uses an encoder-decoder architecture to perform semantic pixel-wise image labeling. In the cited passage at Figure 1 and page 2, Badrinarayanan discloses a four-layer network that accepts an RGB input image to perform the pixel-wise labelling. The network includes a sequence of "decoders," which are referred to as deconvolution layers. However, as shown in Figure 1, the SegNet network implements a single "stack" of layers to perform a single task. Thus, SegNet does not have one set of deconvolution layers that is used to perform a first inference task and not any other inference tasks, and another set of deconvolution layers that is used to perform a second inference task and not any other inference tasks, in the manner recited” (Remarks Pg. 15).
Examiner Response: 
The examiner respectfully disagrees. As discussed in the rejection above, the limitation in claim 1 of deconvolution layers is taught by Badrinarayanan et al. in figure 1. In the combination of references, two different decoders of Badrinarayanan, one for each of the two different branches of Mei (Badrinarayanan, Fig. 1) are used, and the encoder is the shared branch of Mei. Therefore, Badrinarayanan does not perform two different task but doing two tasks requires different decoders for each task for the result.
Applicant's arguments filed 05/17/2022 with respect to 35 U.S.C. §103 rejection to claims 13 have been fully considered but they are not persuasive. 
Applicant asserts “” (Remarks Pg. 16).
Examiner Response: 
The examiner respectfully disagrees. As discussed in the rejection above, the limitation in claim 1 of deconvolution layers is taught by Badrinarayanan et al. in figure 1. In the combination of references, two different decoders of Badrinarayanan, one for each of the two different branches of Mei (Badrinarayanan, Fig. 1) are used, and the encoder is the shared branch of Mei. Therefore, Badrinarayanan does not perform two different task but doing two tasks requires different decoders for each task for the result.
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOKESHA G PATEL whose telephone number is (571)272-6267. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Afshar, Kamran can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOKESHA G PATEL/Examiner, Art Unit 2125 
/BRIAN M SMITH/Primary Examiner, Art Unit 2122